DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Un-der37CFR 1.114
2.           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/14/2021 has been entered.

Allowable Subject Matter
3. 	Claims 1-9, 11-14 are allowed.
                                                                            Reasons for Allowance
4.	 The following is an examiner’s statement of reasons for allowance:
5.	Regarding claims 1-4, 13, the prior art failed to disclose or reasonably suggest wherein the plurality of metal layers include a plurality of front-surface wires, wherein the plurality of first electrodes are arranged side by side in a direction substantially diagonal to a direction along which the plurality of the front-surface wires extend.
 
6.	Regarding claims 5-9, 11, 12,14, the prior art failed to disclose or reasonably suggest the semiconductor device further comprises a tape wiring board including a plurality of metal layers formed on a first surface that is one principal surface of the insulating film and on which the semiconductor chip is, the plurality of metal layers including a plurality of first electrodes that are located near substantially .

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”     
                 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899